Appellant insists that the testimony in his behalf so far overcame the criminating testimony of the State, as to make it appear that the verdict was the result of passion or prejudice, and that his motion for rehearing should be granted. The testimony has been again considered. A young man testified positively to the fact that in the early part of April on Sunday, he bought whisky from appellant, paying him therefor. Another young man testified that he accompanied the alleged purchaser to a point near appellant's place, and knew that when said purchaser went to the house he did not have any whisky, but that when he came back he did have a bottle. This was substantially the State's testimony. Appellant introduced several witnesses, among them his daughter and son-in-law, and these parties testified that appellant *Page 317 
was not at his home on the first Sunday in April. The fixing of dates as to past events, in the absence of some memoranda or written testimony fixing same, is a very difficult matter, and one in ordinary cases about which the courts are not much concerned. The State's testimony shows positively a sale by appellant in early April. Whether this was the first Sunday in April or another Sunday, would be of little moment. The jury heard the witnesses and passed upon their credibility. We are not inclined to think the original opinion erroneous.
Overruled.